Exhibit 10.10

SECOND AMENDMENT

TO

SUBLEASE AGREEMENT

 

Date: November 12, 2012

 

Sublessor: DEL WEBB CORPORATION, a Delaware corporation

 

Sublessee: SPECTRUM PHARMACEUTICALS, INC, a Delaware corporation

RECITALS

 

  A. Sublessor and Sublessee previously entered into that certain Sublease
Agreement dated as of December 2, 2010, as amended by that certain First
Amendment To Sublease Agreement, dated November 16, 2011 (collectively, the
“Sublease”).

 

  B. Defined terms appear in this Second Amendment to Sublease Agreement (this
“Second Amendment”) with the first letter of each word in the term capitalized.
Unless otherwise defined herein, defined terms appearing in this Second
Amendment shall have the meanings attributed to them in the Sublease.

 

  C. Sublessor and Sublessee agree that the Sublease Premises shall be increased
to include Suite 200 totaling approximately 2670 rentable square feet on the
second floor shown on Attachment 1 attached to this Second Amendment
(“Additional Space”), all upon the terms and conditions in the Sublease and this
Second Amendment.

AGREEMENT

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Sublessor and Sublessee agree as follows:

 

  1. Each of the recitals set forth above are hereby incorporated herein by this
reference and are made a part hereof.

 

  2. Notwithstanding anything to the contrary contained in the Sublease,
Sublessor and Sublessee agree as follows:

 

  (i) The Additional Space shall become part of the Sublease Premises on
November 15, 2012 (“Additional Space Commencement Date”), subject to all the
terms and conditions of the Sublease;



--------------------------------------------------------------------------------

  (ii) Beginning on the Additional Space Commencement Date, the Base Rent for
the Additional Space shall be as follows:

 

  (a) Beginning on the Additional Space Commencement Date through May 31, 2013,
the Base Rent for the Additional Space shall be Four Thousand Five and 00/100
Dollars ($4,005.00) per month.

 

  (b) Commencing on June 1, 2013, through April 30, 2014, the Base Rent for the
Additional Space shall be Four Thousand One Hundred Thirty-Eight and 50/100
Dollars ($4,138.50) per month.

 

  (iii) Sublessee has inspected the Additional Space and accepts it in its
“AS-IS” condition.

 

  (iv) Sublessee shall pay to Sublessor upon the execution of this Second
Amendment an amount equal to Four Thousand Five and 00/100 Dollars ($4,005.00)
for the Base Rent due for the Additional Space;

 

  (vi) Sublessee shall not have to increase the existing Security Deposit for
the Additional Space; and

 

  (vii) Effective on the Additional Space Commencement Date, Exhibit A attached
to the Sublease shall be replaced and superseded by Exhibit A attached to this
Second Amendment, which shall show all the space being sublet by Sublessee from
Sublessor.

 

  3. This Second Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Any or all parties may execute this Second Amendment by
facsimile signature, or by email with an attached executed pdf of the Second
Amendment, and any such facsimile signature, or pdf delivered by email, shall be
deemed an original signature.

 

  4. The Sublease, as amended and supplemented hereby by this Second Amendment,
is hereby ratified, confirmed, and approved, and shall remain in full force and
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Second Amendment
as of the date first written above.

 

SUBLESSOR:

DEL WEBB CORPORATION, a

Delaware corporation

By:

 

/s/ Gregory M. Nelson

Name:

 

Gregory M. Nelson

Its:

 

V.P.

SUBLESSEE:

SPECTRUM PHARMACEUTICALS, INC,

a Delaware corporation

By:

 

/s/ Brett L. Scott

Name:

 

Brett L. Scott

Its:

 

Senior V.P., Acting CFO



--------------------------------------------------------------------------------

 

LOGO [g447095g52c85.jpg]